Exhibit 10.1

Lake Sunapee Bank Group and Lake Sunapee Bank, fsb

Named Executive Officer Incentive Bonus Plan

Eligible Participants: Named Executive Officers of the Lake Sunapee Bank Group
(“Company”) or Lake Sunapee Bank, fsb (“Bank”) are eligible to participate in
the Named Executive Officer Incentive Bonus Plan (“NEOIP”), subject to any
limitations on participation, as may be set by the Joint Compensation Committee
of the Boards of Directors of the Company and Bank (“Committee”).

Purpose: The Named Executive Officer Incentive Bonus Plan is intended to provide
a cash award to Participants for the purpose of incentivizing and rewarding
effective operational performance and ongoing financial growth of the Company
and Bank.

Plan: To provide a clear and prioritized set of key goals based on the financial
and operational performance of the Company and Bank, as well as individual
performance goals, for each calendar year. Upon partial or full attainment of
these goals, a lump sum incentive bonus shall be paid to each Participant, based
on the attained bonus percentage of each Participant’s base salary in effect as
of December 31 of the applicable year. Any earned bonus under the NEOIP shall be
paid out to each eligible Participant after the applicable year-end financial
information is completed and formally reviewed by the external audit firm,
provided that in no case shall the payment be made later than March 15th of the
year following the year in which the bonus was earned.

Risk-Management: The NEOIP has several components designed to ensure that this
plan does not encourage unnecessary and excessive risks to the Company or Bank,
and to eliminate any features of these plans that would encourage the
manipulation of reported earnings to enhance the compensation of any employee:

 

  •   The Bank’s most recent composite regulatory ratings for safety and
soundness and compliance must be deemed acceptable to the Boards of the Company
and Bank for the incentive bonus to be paid;

 

  •   The incentive bonuses are paid after the year-end financials are fully
reviewed by the Company’s external audit firm;

 

  •   The plan is reviewed by the Chief Risk Officer and Committee on an annual
basis;

 

  •  

Incentive bonuses under the NEOIP to all Participants other than the President
and CEO shall not be considered earned or payable, in whole or in part, for any
reason until they are finally determined by the CEO with the concurrence of the
Joint Compensation Committee following the end of the plan year. The incentive
bonus under the NEOIP to

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

 

  the CEO shall not be considered earned or payable, in whole or in part, for
any reason until it is finally determined by the Joint Compensation Committee
following the end of the plan year.

 

  •   A claw-back provision also applies to incentive bonuses earned under the
NEOIP. In the event that a material discrepancy or error occurs with respect to
the year-end financial reporting, or regulatory exam results, which may have
resulted in a bonus being paid when it otherwise would not have, Participants
shall be required to pay back the specific amounts they received due to the
error or discrepancy.

Plan Administration: The NEOIP is administered by the Joint Compensation
Committee of the Boards of Directors of the Company and Bank, which shall have
full power and binding authority to construe, interpret, and administer the
NEOIP, and to adjust it for circumstances it may consider
extraordinary. Extraordinary circumstances may include, but not be limited to
changes in business strategy, termination or commencement of business lines,
acquisition activity, impact of severe economic fluctuations, or significant
regulatory or other changes impacting the Company or Bank.

The Committee reserves the right at any time to amend, suspend, or terminate the
NEOIP in whole or in part, for any reason, and without the consent of any NEOIP
participant, and will do so with formal notification to all Participants.

Any individual hired or promoted into an eligible position during any given plan
year as determined by the Committee in its discretion shall be eligible to earn
and receive an incentive bonus under the NEOIP provided he/she has served a
minimum of three months in that role during the applicable plan year and
otherwise satisfies the NEOIP’s requirements. The amount of the incentive bonus
shall be prorated, based upon the number of weeks the individual was functioning
in that eligible capacity during the plan year.

Participants who terminate employment with the Company or Bank or any subsidiary
of either for any reason other than death, disability or involuntary termination
without cause prior to December 31st of the plan year shall not be entitled to
receive the earned incentive bonus. Participants who terminate employment with
the Company or Bank or any subsidiary of either due to death, disability or
involuntary termination without cause prior to December 31st of the plan year
shall be entitled to receive a pro-rated amount of the earned incentive bonus
based upon the whole number of months of employment during the relevant plan
year. Participants who terminate employment voluntarily (except for formal
retirement), or involuntarily due to cause, after December 31st and before the
payout date of the earned incentive bonus for that year shall not be eligible to
receive the bonus. Participants (or their beneficiaries) who die, become
disabled, formally retire, or involuntarily terminate employment (except for
involuntary terminations for cause), after December 31st and before the payout
date of the earned incentive

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

bonus for that year shall be eligible to receive their earned incentive bonus
payment. The CEO, with the concurrence of the Committee, may make final
determinations as to earned incentive bonus payouts to Participants other than
the CEO in their sole discretion. The Committee may make final determinations as
to earned incentive bonus payouts to the CEO in its sole discretion.

The payment of each earned bonus will be made in a lump sum through the Bank’s
payroll system and shall be considered compensation for tax and certain benefit
purposes. The payment of any earned incentive bonus shall be made after the
final review and approval of the earned bonus payouts, and no later than
March 15th of the year following the year in which the incentive bonus was
earned.

Incentive Opportunity and Goal Attainment: Each of the incentive goals for all
Participants will have an assigned weight. Each goal will also have three
categories, based upon measurement of goal attainment:

 

  •   Threshold, or minimum required to meet the goal;

 

  •   Target, based upon a reasonably anticipated level of goal achievement; and

 

  •   Superior, for goal results which exceed anticipated expectations.

Each of these attainment categories has an assigned factor which impacts the
calculation of the Participants’ potential bonus, based upon percentage of the
Participant’s base salary in effect as of December 31st. In short, participants
will earn a higher percentage of bonus if the attained goal results fall within
the target parameters than if the attained goal results fall within the
threshold, and even higher if it falls within the superior parameters.

Of the established incentive goals, there are two which serve as gatekeepers for
the provision of any bonus. At a minimum, the threshold of these gatekeeper
goals must be met in order for a bonus to be awarded, regardless of the
attainment of the other established goals.

With the approval of the Committee, significant events not anticipated or
budgeted which may have a material and quantifiable impact on the financial
metrics for the year may be carved out of the calculation of these financial
performance metrics for the purpose of this bonus determination.

The specific goals, weightings, and attainment categories shall be determined
each year by the Committee in consultation with the CEO. Goal achievement and
individual awards will be calculated at the conclusion of the plan year, based
on results as of December 31st of that year.

Approved March 8, 2016

 

3